Citation Nr: 1737390	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-29 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as secondary to exposure to herbicide agents.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel

INTRODUCTION

The Veteran has active duty service in the United States Air Force from August 1964 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in October 2015.

In July 2015 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran was boots on the ground in the Republic of Vietnam.

2.  The probative, competent evidence is against a finding that the Veteran's ischemic heart disease is related to active duty service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1116, 5017 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in April 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  The Board remanded this case to obtain any missing Military Personnel Records, and several records were added to the claims file.  The Board notes that the Veteran has not identified any outstanding personnel records or treatment records that need to be associated with the claims file.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, as noted, the Veteran's outstanding Military Personnel Records were obtained.  The Board had also remanded this case to determine whether phone records could be located for the Veteran's call to his mother when he was reportedly in the Republic of Vietnam.  In this case, the RO made several attempts to obtain the phone call information.  This was made more difficult because the phone company changed names several times after acquisitions from 1965 to present.  Moreover, the phone company was unwilling to release records to VA as the phone records belonged to the Veteran's mother.  The RO contacted the Veteran several times to notify him of the case development.  The phone company recently represented that the phone call information would not be released without a federal court order.  The duty to assist is a two-way street, and the RO made several attempts to obtain the information to no avail, and during this process the RO notified the Veteran of its efforts.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Most recently the Veteran responded that he wished for VA to proceed with his claim without the phone call information.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease, may be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service.  38 C.F.R. §§ 3.307(d), 3.309(e).  

Veterans who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961 to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(d)(6)(i).  Additionally, 38 C.F.R. § 3.307(a)(6)(iv) extends the presumption to Veterans who served between April 1, 1968 and August 31,1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period.  

The Veteran contends that he was exposed to herbicides during active duty service.  Specifically, he has contended that he was deployed to Holloway Air Force Base in the Republic of Vietnam; he asserted that he was frequently sent there from Guam and from the Philippines between 1964 and 1965, and that he was exposed to herbicides during in-country service.  He asserted that he would make boxes into chairs and that the boxes were sealed with a thin wax which had a powdered defoliant mixed into the lid.  The Veteran testified that he saw defoliants sprayed from helicopters in the Republic of Vietnam, although he also reported seeing spraying in Guam.  

The Veteran's medical records establish the diagnosis of and treatment for ischemic heart disease.  Thus, the first element for establishing service connection, a current disability, has been met.  The question becomes whether the condition is related to service. 

The Veteran has asserted in his lay statements and hearing testimony that he was deployed to Holloway Air Force Base in Vietnam.  He further asserted that as part of his military occupational specialty (MOS) as an air policeman he was transported through Vietnam where he was exposed to herbicides.  

In support of his claim, the Veteran submitted numerous copies of letters and statements.  The Veteran submitted a buddy statement from his mother indicating that she received a phone call from the Veteran while he was in the Republic of Vietnam, and that she spoke to him for one hour at that time.  The Veteran also submitted a buddy statement from R.F.M. who indicated that he saw the Veteran in Vietnam for approximately 10 minutes at an Air Force base.  The Veteran also submitted several personal statements describing his service in the Republic of Vietnam.  The Veteran submitted his Request for Voluntary Overseas Assignment and his Copy of Temporary Duty Travel request, both of which selected the Republic of Vietnam.  The Veteran submitted email correspondence from March 2012 with photographs, as well as online information describing his duty assignments in service.  The Veteran submitted photos of headstones and people he knew from the Republic of Vietnam.

Despite many pieces of lay evidence, the preponderance of the evidence is against a finding that the Veteran was boots on the ground in the Republic of Vietnam.  The Board notes that the Veteran's military personnel records do not support a finding that he went to Vietnam.  As noted, his MOS was in aircraft security.  His records include performance reviews which detailed discussion of his duties, and his performance during these periods.  While these reports reflect that his duties included descriptions of security work, they do not indicate that he actually was deployed to Vietnam.  It is likely that actions in Vietnam, or the missions the Veteran reports took him to Vietnam, would have been mentioned in these records.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  The Veteran's DD Form 214 does not list any service in the Republic of Vietnam or medals reflecting that he served in Vietnam or in support operations in Vietnam.  Moreover, the service personnel records and service treatment records do not show that the Veteran was on flight status or qualified for aircrew duty, and there was no evidence that the Veteran had courier assignments or other temporary duty assignments to Vietnam.  

The RO submitted a request to the United States Army and Joint Services Records Research Center (JSRRC) for any information to corroborate the Veteran's assertions of in-country service in Vietnam.  Thereafter, the RO prepared a formal finding of inability to corroborate in-country service, noting that the service treatment records did not show any service in Vietnam, and that a PIES request was inconclusive on whether the Veteran served in Vietnam.  The RO also contacted the United States   Air Force to confirm whether the Veteran's unit went to Vietnam at any time during the Veteran's deployment.  In response, the Air Force provided a summary of assignments and locations the Veteran's unit may have been involved with, but the researcher stated that there was no evidence that someone with the Veteran's MOS would have been sent to Vietnam as there was no security police augmentation during the Veteran's time in service.   

In light of the foregoing, the Board finds that the service records are more probative and persuasive than the lay assertions as to his presence in Vietnam.  As it pertains to presumptive service connection, the only favorable evidence to the Veteran outside of his lay statements is a buddy statement from another service member.  However, the remainder of the evidence, to include a report from JSRRC, research from the United States Air Force, the Veteran's personnel records and DD-214, all suggest that the Veteran was not deployed to Vietnam.  Based on the sum of the evidence, the Board finds that the most probative evidence is against a finding that the Veteran was exposed to herbicide agents during active duty service.  The Veteran's service records do not reflect service in Vietnam, and there is no presumption of exposure available to the Veteran.  Moreover, at this time there is no presumption of service connection due to herbicides for those who were stationed in Guam.  Accordingly, the presumptive provisions concerning ischemic heart disease and herbicide exposure are not available, and service connection on that basis is denied.  38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e).  

However, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Nonetheless, upon review of the record, the Board finds the evidence does not support a finding of service connection.  

Here, the service treatment records do not contain any evidence of treatment, diagnosis or findings consistent with ischemic heart disease.  The Veteran was diagnosed with coronary artery disease in 2005, although he had cardiac treatment as early as 1988, which was still approximately 20 years after separation from service.  Thus, the Veteran's ischemic heart disease was not shown in service or within one year following discharge from service.  The Board notes that the Veteran had a few instances of chest pain during service, but there was no indication of a coronary diagnosis.  Moreover, his separation physical examination was normal, and he had normal blood pressure.  

The Veteran underwent VA examination in connection with his claim in March 2011.  At the time he had cardiac testing that showed stress test results of 3 METs (metabolic equivalents) or less.  However, the VA examiner opined that the Veteran's ischemic heart disease was less likely as not caused by episodes of chest pain while in service.  The VA examiner reasoned that the Veteran had a 20-year career as a law enforcement officer after separating from service, and that there were no documented symptoms of ischemic heart disease until 1988, which suggested a lack of continuity of symptomatology.  

The Board affords this opinion great probative weight because it is based on a review of the Veteran's claims file as well as a physical examination.  As noted, his separation examination is normal, and there is no evidence of symptoms until 20 years after separating from service.  The majority of objective evidence is against the claim, and the Board must consider the weight and probative value of all of the evidence.  In this case, unfortunately, the sum of the negative evidence outweighs the favorable evidence.  

Based on the foregoing, the Board finds that the preponderance of the probative and persuasive evidence is against a finding of service connection for ischemic heart disease on any basis.  Thus, the claim for service connection for ischemic heart disease is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for ischemic heart disease, to include as secondary to exposure to herbicide agents is denied.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


